NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 27, 2016 *
                               Decided October 28, 2016

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           FRANK H. EASTERBROOK, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

No. 16-1349

CORKY TERRY,                                   Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Central District of Illinois.

      v.                                       No. 15-1212

DONALD STOLWORTHY, et al.,                     Joe Billy McDade,
    Defendants-Appellees.                      Judge.


                                       ORDER

      Corky Terry, an Illinois prisoner, filed this suit under 42 U.S.C. § 1983,
contending that prison officials placed him in administrative detention at Pontiac
Correctional Center without due process. The district court screened Terry’s amended
complaint under 28 U.S.C. § 1915A and dismissed his suit for failure to state a claim. It
concluded that his placement in administrative detention did not deprive him of liberty,



      * We have unanimously agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. CIV. P. 34(a)(2)(C).
No. 16-1349                                                                        Page 2

so no process was due. For slightly different reasons, we agree with the district court
that Terry failed to state a claim, so we affirm the judgment.

        Terry’s claim arises from his placement into administrative detention on
July 6, 2014. According to allegations in his amended complaint, which we take as true,
prison officials transferred him from the general prison population to his new custody
status without any notice, hearing, or explanation. About 60 days later, he received
what he calls a “very vague” notice of an upcoming review of his detention. The notice,
appended to the amended complaint, states the rationale for his detention:

      From confiscated documents TERRY has been identified as wanting to
      attempt to receive Protective Custody in order to infiltrate the unit and
      report his findings to other members of the LATIN FOLK organizations …
      to get back in the good graces with his organization.

The notice did not disclose the “confiscated documents.”

        A hearing at which Terry could contest this rationale occurred on his 66th day in
administrative detention. (Terry appended to his amended complaint a record showing
that a hearing to review his transfer occurred, with him present, on September 10, 2014.)
Other records that Terry attached show that follow-up reviews occurred about every
90 days thereafter: on November 12, 2014, (without Terry present), on February 17,
2015, (with him present), on May 15, 2015, (without Terry), and on August 27, 2015
(another face-to-face review). Before each review, Terry received notices that contained
the same rationale for his placement and referred to the confiscated documents, which
remained undisclosed. According to these notices, Terry could contest, in writing, his
continued detention and could, at the alternating reviews, be present. As of the date of
his amended complaint (October 5, 2015―15 months after his transfer), Terry remains
in detention. He is isolated for 24 hours a day, and he believes that, because of
detention, his mental health has suffered to the point that he risks developing mental
illness and “may become incompetent.” He also cannot access the main library
building.

       The district court dismissed Terry’s amended complaint. It reasoned that his
removal from the general population did not atypically or significantly worsen his
living conditions; therefore he had no right to process before his transfer into
administrative segregation. With no process due to him, Terry failed to state a claim.
No. 16-1349                                                                          Page 3

        On appeal Terry contends that the district court erred in concluding that he did
not have a liberty interest in avoiding administrative detention. We will assume that he
is right. Even though inmates have diminished liberty interests, Meachum v. Fano,
427 U.S. 215, 224 (1976), they retain a right to due process before a prison “imposes
atypical and significant hardship on the inmate in relation to the ordinary incidents of
prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). Indefinite placement in harsh
conditions of isolation, coupled with loss of parole eligibility, can result in an “atypical
and significant hardship” implicating a liberty interest. Wilkinson v. Austin, 545 U.S. 209,
214–15, 224 (2005); Marion v. Columbia Corr. Inst., 559 F.3d 693, 697 (7th Cir. 2009). In
Marion, we determined that 240 days in harsh segregation might affect a liberty interest.
Marion, 559 F.3d at 699. Terry has been held in administrative detention even longer, he
says that conditions are harsh, and, like in Wilkinson, his time there could continue
indefinitely.

        But even if Terry’s detention altered his liberty, Terry has failed to state a claim
because the allegations in his complaint reveal that he received any process that he was
due. “Due process” in transferring an inmate to a detention that deprives the inmate of
liberty consists of, at most, “informal, nonadversary procedures” in a “reasonable time”
with “some notice” of the prison’s rationale for the transfer, an “opportunity [for the
inmate] to present his views” in writing, and periodic reviews afterwards. See Westefer
v. Neal, 682 F.3d 679, 684–86 (7th Cir. 2012) (quoting Wilkinson, 545 U.S. at 212; Hewitt
v. Helms, 459 U.S. 460, 476 (1983)). The records that Terry appended to his complaint
show that he received this process. (Because he does not contest the accuracy of these
records, we may treat them as part of the complaint. See FED. R. CIV. P. 10(c); Olson
v. Bemis Co., 800 F.3d 296, 305 (7th Cir. 2015)). The prison gave him adequate notice of
the reason for his placement six days before his initial review, in the form of a
paragraph describing the placement rationale. He was then allowed to challenge that
rationale at his initial review. Thereafter he received periodic reviews of his continued
detention every 90 days, all preceded with notice of the reasons for his detention. At
half of these reviews he could appear in person to dispute his placement, and at the
other half he could contest his placement in writing. These procedures satisfy due
process.

       Terry advances two responses, but neither is availing. First he argues that he had
no opportunity to review the evidence that the prison relied upon. But the Constitution
does not require the prison to supply Terry with its evidence or other formalities
associated with an adversarial hearing. See Westefer, 682 F.3d at 684 (no right to call or
cross-examine witnesses, to record the evidence, to receive a written decision, or to
No. 16-1349                                                                           Page 4

appeal administratively). The prison need only furnish its reasons for proposing to
detain him―to allow him an opportunity to respond―which it did before each review.
See Westefer, 682 F.3d at 684 (stating that due process requires only 24-hour notice of
reasons to a prisoner before a placement hearing).

        Second Terry contends that the 66 days he had to wait before his initial review
was unreasonably long. Even if we assume that it was (a point we need not decide),
Terry still fails to state a claim because he does not allege that the prison’s rationale for
initially transferring him to administrative detention was wrong or legally insufficient.
See Codd v. Velger, 429 U.S. 624, 628 (1977). A person may recover nominal damages for a
denial of liberty without due process if a court later determines that the denial would
have occurred anyway, even with more process. Carey v. Piphus, 435 U.S. 247, 266–67
(1978). But no due-process violation has occurred if the plaintiff does not even assert
that there was a dispute to resolve through more process. See Wozniak v. Conry, 236 F.3d
888, 890 (7th Cir. 2001); Towers v. City of Chicago, 173 F.3d 619, 629 (7th Cir. 1999). And
Terry does not contest the legitimacy of the prison’s rationale for his initial transfer. So
even if his initial review should have occurred sooner, Terry’s due-process claim fails.

       We thus AFFIRM the district court’s judgment dismissing Terry’s suit.